KENNEDY, Circuit Judge,
concurring:
I concur in the affirmance of the convictions of all the appellants. Although there are persuasive policy reasons, elaborated in Judge Choy’s opinion, for applying section 1955 to the Puyallup appellants, I am more persuaded by a simple and literal reading of the statute. The statute makes it a violation of federal law to operate “an illegal gambling business.” The federal statute focuses on whether the business itself is “a violation of the law of a State,” and the gambling operation in this case necessarily involved violation of state law, inasmuch as the non-Indian partners were subject to state prosecution by their operation of the business. This is sufficient to constitute the business itself, in its entirety, an “illegal gambling business” for the purposes of section 1955. That only some of the acts of the operators of the business were subject to state prosecution is to me immaterial to the question whether or not the business is an illegal gambling business for the purposes of federal law. The gambling casino in question was a single entity, an entity that was operated in violation of Washington law, and there was no separate, legally isolated portion of the gambling casino in which the Indians alone were involved.
If section 1955 were to read: “Whoever conducts, finances, manages, ... in violation of state law, a gambling business shall be fined not more than $20,000 or imprisoned not more than five years,” then *900we would be presented with the issue upon which Judge Browning bases his dissent. The italicized language is, however, not in the statute. In my view, the reading of the statute I propose is not only literally persuasive, but also rests on the common-sense proposition that a gambling enterprise that entails clear and ünambiguous violations of state law by the non-Indian operators is certainly no less within either the policy or the plain language of section 1955 merely because it also entails acts by Indian operators that may or may not be violations of state law. It is a defendant’s involvement in a business that a state prohibits, rather than his commission of particular individual acts that a state may prosecute, that constitutes the defendant’s violation of section 1955. I would leave for another day the question addressed by Judges Browning and Choy whether or not the federal statute would also prohibit a gambling business operated exclusively by Indians on a reservation.